Exhibit 12.5 CILCORP INC. Computation of Ratio of Earnings to Fixed Charges (Thousands of Dollars, Except Ratios) 6 Months Ended Year Ended June 30, December 31, 2007 2006 Net income from continuing operations $ 33,061 $ 21,004 Less- Change in accounting principle - - Add- Taxes (benefit) based on income (loss) 16,479 (10,944 ) Net income before income taxes and change in accounting principle 49,540 10,060 Add- fixed charges: Interest on long term debt 28,994 51,574 Estimated interest cost within rental expense 172 289 Amortization of net debt premium, discount, and expenses 639 801 Subsidiary preferred stock dividends 951 1,933 Adjust preferred stock dividends to pre-tax basis 474 (1,007 ) Total fixed charges 31,230 53,590 Less: Adjustment of preferred stock dividends to pre-tax basis 474 (1,007 ) Earnings available for fixed charges $ 80,296 $ 64,657 Ratio of earnings to fixed charges 2.57 1.20
